Citation Nr: 1632483	
Decision Date: 08/16/16    Archive Date: 08/24/16

DOCKET NO.  14-28 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a prostate disorder.

2.  Entitlement to service connection for a prostate disorder, to include benign prostatic hypertrophy or hyperplasia (BPH).  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1973 to December 1981 and from March 1982 to March 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of Philippines, which denied service connection for BPH.  

With respect to the characterization of the claims on appeal, while the March 2013 rating decision adjudicated entitlement to service connection for BPH on the merits, review of the record reveals that the RO previously denied entitlement to service connection for prostate cancer in a June 2007 rating decision.  In this regard, the Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury.  Rather, the two claims must be considered independently.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  In this case, while the June 2007 specifically denied service connection for prostate cancer, review of the record shows that the Veteran claimed entitlement to service connection for a prostate condition in general, which he stated was related to symptoms of urinary frequency that was initially manifested during service.  See June 2006 statement from the Veteran.  Review of the record also shows that the current appeal continues to encompass the matter of whether the Veteran has a prostate condition, specifically claimed as BPH, that is manifested by urinary symptoms manifested during service.  As such, the Board finds that the Veteran's current claim for service connection is not a "new" claim, and that new and material evidence is required in order for the Board to consider the substantive merits of the claim for service connection.

In March 2015, the Veteran testified before the undersigned Veterans Law Judge via video conference.  A transcript of the hearing is associated with the claims file.  

For reasons explained below, the issue of entitlement to service connection for a prostate condition, to include BPH, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a June 2007 rating decision, the RO denied entitlement to service connection for prostate cancer; although notified of the denial in July 2007, the Veteran did not initiate an appeal, and no pertinent exception to finality applies.

2.  Additional evidence associated with the claims file since the June 2007 rating decision is not cumulative and redundant of evidence of record at the time of the prior denial, relates to unestablished facts necessary to substantiate the claim for service connection for a prostate condition, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The July 2007 rating decision that denied entitlement to service connection for prostate cancer is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007) [(2015)].

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a prostate condition has been received.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In June 2007, the RO denied entitlement to service connection for prostate cancer on the basis that there was no evidence of the cited disability.  The record reflects that the June 2007 rating decision and notice of appellate rights were mailed to the Veteran's address of record in July 2007 and was not returned as undeliverable.  Although notified of the denial, the Veteran did not initiate an appeal.  Moreover, no pertinent exception to finality applies, as evidence that can be construed as new and material evidence relevant to the prostate claim was not received during the one year appeal period following the June 2007 rating decision, and no additional relevant service records (which warrant reconsideration of the claim) have been received at any time.  See 38 C.F.R. § 3.156(b), (c).  With respect to the Veteran's STRs, the Board notes that while VBMS reflects that additional STRs have been received since June 2007, a careful review of those records reveal that the additional records are duplicates of those that were associated with the record at the time of the June 2007 rating decision.  

Accordingly, the June 2007 rating decision became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In this context, the Board notes that the Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, viewing the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The Court has held that in determining whether the evidence is new and material, the credibility of the newly presented evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Board is also required to give consideration to all of the evidence received since the first denial of the claim in light of the totality of the record.  See Hickson v. West, 12 Vet. App. 247, 251 (1999). 

Review of the record shows that, since the final June 2007 rating decision, the Veteran has asserted that his current prostate condition, specifically BPH, may be secondary to his service-connected hypertension and/or hypertensive cardiovascular disease.  In support of his claim, the Veteran has provided a study entitled "Benign Prostatic Hyperplasia and its [E]tiologies," which states that epidemiologic studies have shown that hypertensive men are more likely to develop BPH.  The evidentiary record also shows the Veteran has a current diagnosis of BPH, as reflected in the October 2012 VA examination report.  

At the time of the June 2007 rating decision, there was no evidence of a current diagnosis of a prostate condition, as well as no evidence showing that the claimed prostate condition was related to the Veteran's military service or any disability incurred therein.  The Board finds that the October 2012 VA examination report and the study indicating a link between BPH and hypertension are new in that they were not of record at the time of the final June 2007 rating decision.  This evidence is also material because they relate to unestablished facts necessary to substantiate the Veteran's claim and raise a reasonable possibility of substantiating his claim, as they provide a current diagnosis of BPH and suggest that his BPH may be related to his service-connected hypertension disability.  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010) (holding that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's full duty to assist).

Under these circumstances, the Board finds that new and material evidence has been received and, accordingly, the claim of entitlement to service connection for a prostate condition is reopened.  The merits of reopened claim are addressed in the Remand section of this decision.  


ORDER

As new and material evidence to reopen the claim of entitlement to service connection for a prostate condition has been received, to this limited extent, the appeal as to this matter is granted.


REMAND

As for the reopened claim of service connection for a prostate condition, there is evidence of record that indicates the Veteran's BPH may be secondary to (caused or aggravated by) his service-connected hypertension and/or hypertensive cardiovascular disease.  Indeed, the Veteran has submitted a study, which is considered competent and credible evidence and which states that epidemiologic studies have shown that hypertensive men are more likely to develop BPH.  

While the evidentiary record contains an October 2012 VA opinion that addresses whether the Veteran's BPH was incurred or otherwise directly related to his military service, there is no medical opinion of record that addresses whether the Veteran's BPH is secondary to his service-connected hypertension and/or hypertensive cardiovascular disease disabilities.  See 38 U.S.C.A. § 5103A (West 2014); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Given the competent evidence of a current diagnosis of BPH and the evidence which indicates that the Veteran's BPH may be associated with his service-connected hypertension disabilities, the Board concludes that an addendum opinion is needed that addresses whether the Veteran's current BPH is secondary to his service-connected hypertension and/or hypertensive cardiovascular disease disabilities.  See 38 C.F.R. § 3.159(c)(4) (2015); Duenas v. Principi, 18 Vet. App. 512 (2004).

The examiner designated to provide the addendum opinion will also be requested to consider and address an additional study associated with the record entitled "A Comparison of Prostate Cancer and BPH," which states that a urinary tract infection might be the case of the symptoms associated with BPH.  In this regard, the Board notes that, in May 1990, the Veteran sought treatment for groin pain and was diagnosed with possible epididymitis versus a UTI; however, the October 2012 VA opinion did not specifically address whether this evidence supported a finding of service but, instead, only addressed whether the Veteran's BPH was related to his in-service complaints of urethral discharge, cloudy urine, and groin pain in general.  

On remand, the Veteran should also be given an opportunity to identify any healthcare providers who have treated him for his prostate condition, specifically any non-VA (private) healthcare providers.  All outstanding records that are identified are to be obtained.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify any non-VA (private) healthcare providers who have treated his claimed prostate condition since service.  After securing any necessary authorization from the Veteran, all identified treatment records are to be obtained.  

2. After completion of the above, arrange to obtain an addendum opinion regarding the Veteran's current BPH disability.  If the October 2012 VA examiner is no longer employed with VA or is otherwise unavailable, arrange to obtain opinion from another clinician.

With respect to the diagnosed prostate disability, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability (a) was caused OR (b) is or has been aggravated (worsened beyond natural progression) by service-connected hypertension and/or hypertensive cardiovascular disease.  

The examiner is asked to consider the article submitted by the Veteran entitled "Benign Prostatic Hyperplasia and its [E]tiologies," which states that epidemiologic studies have shown that hypertensive men are more likely to develop BPH.  

The examiner is also requested to (1) review the other studies associated with the record, specifically the article entitled "A Comparison of Prostate Cancer and BPH, " which states that a urinary tract infection might be the case of the symptoms associated with BPH and (2) state whether and why (or why not) this evidence warrants a change in the negative opinion provided in October 2012, given that, in May 1990, the Veteran sought treatment for groin pain and was diagnosed with possible epididymitis versus a UTI.  

A rationale is requested for each opinion given.  

3. Readjudicate the appeal.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


